Smith, J.
The court overruled the general demurrer to the petition, but sustained all the grounds of the special demurrer, and allowed the plaintiff 20 days within which to amend his petition to meet these special grounds. The order provided that upon failure to meet the grounds of the special demurrer the ease should stand dismissed. To this ruling no exception was taken, nor is error assigned thereon in the bill of exceptions. Therefore the ruling that the petition was subject to the special demurrer_ became the law of the case. The plaintiff, within the 20 days allowed, filed a purported amendment to his petition. This amendment was in all substantial respects merely a reiteration of the various allegations contained in the original petition, and though it did set out somewhat more at length the contentions of the plaintiff, these contentions were substantially the same, and the amendment clearly failed to meet the objections raised by the special grounds of the demurrer. No further amendment was tendered within the 20 days allowed in the court’s order. IJnder these facts, when the case came up for trial before a jury, the court did not err in dismissing it upon oral motion made by the defendant. Hinson v. Mutual Fertilizer Co., 19 Ga. App. 121 (91 S. E. 241); Baker v. City of Atlanta, 22 Ga. App. 483 (96 S. E. 332).

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.